Case 3:20-cv-00312-KC Document 1-1 Filed 10/23/20 Page 1 of 58
                                                     Case 3:20-cv-00312-KC Document 1-1 Filed 10/23/20 Page 2 of 58

                                                                  2020-60502 / Court: 215
CertifiedDocumentNumber:92339878-Page1of12
CertifiedDocumentNumber:92339878-Page2of12   Case 3:20-cv-00312-KC Document 1-1 Filed 10/23/20 Page 3 of 58
CertifiedDocumentNumber:92339878-Page3of12   Case 3:20-cv-00312-KC Document 1-1 Filed 10/23/20 Page 4 of 58
CertifiedDocumentNumber:92339878-Page4of12   Case 3:20-cv-00312-KC Document 1-1 Filed 10/23/20 Page 5 of 58
CertifiedDocumentNumber:92339878-Page5of12   Case 3:20-cv-00312-KC Document 1-1 Filed 10/23/20 Page 6 of 58
CertifiedDocumentNumber:92339878-Page6of12   Case 3:20-cv-00312-KC Document 1-1 Filed 10/23/20 Page 7 of 58
CertifiedDocumentNumber:92339878-Page7of12   Case 3:20-cv-00312-KC Document 1-1 Filed 10/23/20 Page 8 of 58
CertifiedDocumentNumber:92339878-Page8of12   Case 3:20-cv-00312-KC Document 1-1 Filed 10/23/20 Page 9 of 58
CertifiedDocumentNumber:92339878-Page9of12   Case 3:20-cv-00312-KC Document 1-1 Filed 10/23/20 Page 10 of 58
CertifiedDocumentNumber:92339878-Page10of12   Case 3:20-cv-00312-KC Document 1-1 Filed 10/23/20 Page 11 of 58
CertifiedDocumentNumber:92339878-Page11of12   Case 3:20-cv-00312-KC Document 1-1 Filed 10/23/20 Page 12 of 58
CertifiedDocumentNumber:92339878-Page12of12   Case 3:20-cv-00312-KC Document 1-1 Filed 10/23/20 Page 13 of 58
                   Case 3:20-cv-00312-KC Document 1-1 Filed 10/23/20 Page 14 of 58




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this October 21, 2020


     Certified Document Number:        92339878 Total Pages: 12




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                    Case 3:20-cv-00312-KC Document 1-1 Filed 10/23/20 Page 15 of 58               10/1/2020 10:17 AM
                                                                                                        Marilyn Burgess - District Clerk Harris County
                                                                                                                             Envelope No. 46741946
                                                                                                                                      By: F Abdul-Bari
                                                                                                                          Filed: 10/1/2020 10:17 AM
CertifiedDocumentNumber:92412100-Page1of2
CertifiedDocumentNumber:92412100-Page2of2   Case 3:20-cv-00312-KC Document 1-1 Filed 10/23/20 Page 16 of 58
                   Case 3:20-cv-00312-KC Document 1-1 Filed 10/23/20 Page 17 of 58




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this October 21, 2020


     Certified Document Number:        92412100 Total Pages: 2




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                    Case 3:20-cv-00312-KC Document 1-1 Filed 10/23/20 Page 18 of 58                                   10/15/2020 5:16 PM
                                                                                                            Marilyn Burgess - District Clerk Harris County
                                                                                                                                 Envelope No. 47239801
                                                                                                                                          By: F Abdul-Bari
                                                                                                                              Filed: 10/15/2020 5:16 PM

                                                                 CAUSE NO. 2020-60502

                            CONNELL WEST TRUCKING CO.,                       §         IN THE DISTRICT COURT OF
                            INC., FIDADELFO JUAREZ and                       §
                            GUCHARAN SINGH,                                  §
                                                                             §
                                    Plaintiffs,                              §
                                                                             §
                            v.                                               §           HARRIS COUNTY, TEXAS
                                                                             §
                            ESTES EXPRESS LINES and                          §
                            CAROLYN DRIGGARS as                              §
                            Representative of the Estate of                  §
                            DEBORAH REGAN,                                   §
                                                                             §
                                    Defendants.                              §           215TH JUDICIAL DISTRICT

                                  DEFENDANT’S, ESTES EXPRESS LINES, MOTION TO TRANSFER VENUE

                           TO THE HONORABLE JUDGE OF SAID COURT:

                                   COMES NOW, Defendant, Estes Express Lines, (“Estes Express”), and files its Motion to

                           Transfer Venue pursuant to Texas Rule of Civil Procedure 86, respectfully showing the following:

                                                        I. Procedural and Factual Background.

                                   On September 25, 2020, the Plaintiffs, Connell West Trucking Co. Inc. (“CWT”),

                           Fidadelfo Juarez (“Juarez”) and Gucharan Singh (“Singh”) (CWT, Juarez and Singh are

                           collectively referred to as the “Plaintiffs”), filed their Original Petition in Harris County, Texas.

                           See Ex. A, Pls.’ Orig. Pet. dated Sept. 25, 2020.

                                   Plaintiffs allege in their Original Petition (the “Petition”) that their suit arises from a motor
Page 1 of




                           vehicle accident (the “Subject Accident”) that occurred on the eastbound lane of Interstate-10 (“I-

                           10”) near the Sierra Blanca Border Patrol Checkpoint on Friday, September 27, 2019. See Ex. A,
00




                           ¶¶ 4.1-4.2. The Petition also alleges that the Subject Accident was caused by Deborah Regan (Co-
Certified Document umber




                           Defendant Regan) who was operating a commercial vehicle on behalf of Estes Express. Id. at ¶

                           4.2.


                                                                               1
                                     Case 3:20-cv-00312-KC Document 1-1 Filed 10/23/20 Page 19 of 58




                                    The Subject Accident occurred in Hudspeth County, Texas as shown by the police report.

                           See Ex. B, Police Report. Since the Subject Accident occurred in Hudspeth County, Texas, all of

                           the factual allegations related to the Subject Accident occurred in Hudspeth County, Texas.

                                    Plaintiffs’ only basis for venue in Harris County, Texas is based on the allegation that Estes

                           Express has its principle office in Harris County, Texas. Pls.’ Orig. Pet. at 1.

                                    Estes Express now files its Motion to Transfer Venue.

                                                   II. Legal Standard for Motion to Transfer Venue

                                    A defendant can raise “the question of proper venue by objecting to a plaintiff’s venue

                           choice through a motion to transfer venue.” Wichita Cnty, Tex. v. Hart, 917 S.W.2d 779, 781 (Tex.

                           1996) (citing Tex. R. Civ. P. 86). “If there is any probative evidence that venue was proper in the

                           county to which transfer was sought,” the Court must transfer venue to that county. Ruiz v. Conoco,

                           Inc., 868 S.W.2d 752, 758 (Tex. 1993).

                                                                       III. Analysis

                           A. Legal Authority

                                    Venue may be proper in more than one county and the plaintiff gets the first choice to fix

                           venue by filing suit. In re Team Rocket, L.P., 256 S.W.3d 257, 259 (Tex. 2008) (orig. proceeding);

                           In re Masonite Corp., 997 S.W.2d 194, 197 (Tex. 1999) (orig. proceeding). However, if a plaintiff

                           files suit in a county which is an improper venue, plaintiff waives her choice of venue and the
Page of




                           defendant may have the suit transferred to another county as long as venue is proper in that county.

                           Tex. Civ. P. & Rem. Code § 15.002(a)(1)-(4); In re Mo. Pac. Ry. Co., 998 S.W.2d 212, 216 (Tex.
00




                           1999).
Certified Document umber




                                    Pursuant to Texas Civil Practice and Remedies Code (“CPRC”) section 15.002, “all

                           lawsuits shall be brought”:



                                                                              2
                                    Case 3:20-cv-00312-KC Document 1-1 Filed 10/23/20 Page 20 of 58




                                  (1) in the county in which all or a substantial part of the events or omissions giving
                                  rise to the claim occurred;

                                  (2) in the county of defendant’s residence at the time the cause of action accrued
                                  if defendant is a natural person; or

                                  (3) in the county of the defendant’s principal office in this state, if the defendant is
                                  not a natural person, or

                                  (4) if Subdivisions (1), (2), and (3) do not apply, in the county in which the plaintiff
                                  resided at the time of the accrual of the cause of action.

                           Tex. Civ. P. & Rem. Code § 15.002(a)(1)-(4).

                           B. Venue is improper in Harris County, Texas because Estes Express does not maintain a
                           principle office in Harris County.

                                  Plaintiffs filed suit in Harris County, Texas based on the allegation that Estes Express

                           maintains a principle office in Harris County located at 7345 Roundhouse Lane, Houston, Texas

                           77078. See Ex. A, ¶ 3.2. Estes Express disputes it maintains a principle office in Harris County,

                           Texas; therefore, Estes Express objects to Harris County on the grounds it is an improper venue.

                                  Principle office is defined as an office of a corporation “in which the decision makers for

                           the organization within this state conduct the daily affairs of the organization.” Tex. Civ. Prac. &

                           Rem. Code § 15.001(a). “’Decision makers’ are not mere agents or representatives of a business

                           entity, but the individuals with authority to control and direct the daily affairs of the entity.” In re

                           Mo. Pac. Ry. Co., 998 S.W.2d at 217. The daily affairs of a company do not imply or mean

                           “relatively common, low-level managerial decisions.” Id. And as noted by the venue statute itself,
Page of




                           “[t]he mere presence of an agency or representative does not establish a principle office. Tex. Civ.
00




                           Prac. & Rem. Code § 15.001(a).

                                  Here, the principle corporate office for Estes Express is not located in Harris County,
Certified Document umber




                           Texas. See Ex. C, Beacham Decl., ¶¶ 2, 4. While Estes Express maintains a terminal at 7345

                           Roundhouse Lane, Houston, Texas 77078, that terminal is not Estes Express’s principle office. Id.


                                                                              3
                                    Case 3:20-cv-00312-KC Document 1-1 Filed 10/23/20 Page 21 of 58




                           The terminal manager has some authority to make decisions for the operation of the terminal, but

                           the terminal and its managerial employees are under the control of and subordinate to Estes

                           Express’s high-level officers located in Richmond, Virginia. Id. at ¶ 2. The terminal in Harris

                           County, Texas does not have any of the high-level officers having the authority to control and

                           direct the daily affairs of Estes Express. Id. at ¶ 2, 4.

                                   Rather, Estes Express’s principle offices are located in Richmond, Virginia where the

                           individuals having the authority to control and effect the daily affairs of Estes Express are located.

                           Id. at ¶ 3. Such individuals include the Chief Executive Officer, Chief Financial Officer, Vice-

                           President, Treasurer, and several directors of Estes Express among other high-level officers. Id.

                           All business decisions effecting the daily operations of Estes Express are made by the high-level

                           officers located at its corporate and principle offices in Richmond, Virginia. Id.

                           C. Venue is proper in Hudspeth County, Texas, because the Subject Accident occurred in
                           Hudspeth County.

                                   The Plaintiffs improperly filed suit in Harris County, because Estes Express’s principle

                           office is not located in Harris County. Id. The Plaintiffs chose not to file suit in Hudspeth County

                           which is the county where all or substantial parts of the Subject Accident occurred. See Ex. B,

                           Police Report. Section 15.002(a)(1) applies in this case because all of the Plaintiffs’ factual

                           allegations regarding the Subject Accident occurred in Hudspeth County. Id. Thus, this Court

                           should grant Estes Express’s Motion to Transfer Venue because it has shown that Hudspeth
Page of




                           County, and not Harris County, is a proper venue for this suit. In re Mo. Pac. Ry. Co., 998 S.W.2d
00




                           212, 217 (Tex. 1999) (Concluding trial court abused discretion by not transferring suit to county

                           where Union Pacific Railroad maintained its principle office in Texas).
Certified Document umber




                                   In further support that venue is proper in Hudspeth County, Texas under 15.002(a)(1),

                           Estes Express pleads in accordance with Texas Rule of Civil Procedure 87, that if a claim and/or


                                                                               4
                                       Case 3:20-cv-00312-KC Document 1-1 Filed 10/23/20 Page 22 of 58




                           causes of action exists, then the causes of action accrued in Hudspeth County, Texas which is the

                           specific county where the Subject Accident occurred and to which transfer is sought. Tex. R. Civ.

                           P. 87(b).

                                                                 IV. Prayer

                                  WHEREFORE PREMISES CONSIDERED, Defendant, Estes Express Lines, moves this

                           Honorable Court to grant its Motion to Transfer Venue, transfer the instant cause to Hudspeth

                           County, Texas, the proper venue in this case, and for any and all other relief to which Defendant

                           may be justly entitled to.



                                                                       Respectfully submitted,

                                                                       RINCON LAW GROUP, P.C.
                                                                       1014 North Mesa Street, Suite 200
                                                                       El Paso, Texas 79902
                                                                       (915) 532-6800 (Telephone)
                                                                       (915) 532-6808 (Facsimile)

                                                                By:     /s/ Sergio E. Chavez
                                                                       CARLOS RINCON
                                                                       State Bar No. 16932700
                                                                       E-mail: CRincon@rinconlawgroup.com
                                                                       SERGIO E. CHAVEZ
                                                                       State Bar No. 24031939
                                                                       E-mail: SChavez@rinconlawgroup.com

                                                                       Attorneys for Estes Express Lines
Page of
00
Certified Document umber




                                                                          5
                                   Case 3:20-cv-00312-KC Document 1-1 Filed 10/23/20 Page 23 of 58




                                                          CERTIFICATE OF SERVICE

                                   I certify a true and correct copy of the foregoing document was served as follows on the
                           parties through their counsel of record on this 15th day of October 2020.

                            Brant J. Stogner                                  ☒      Via Electronic Service
                            Jonathan D. Sneed                                 ☐      Via Facsimile Transmission
                            ABRAHAM, WATKINS, NICHOLS, SORRELS,
                                                                              ☒      Via E-Mail
                            AGOSTO, AZIZ & STOGNER
                            800 Commerce St.                                  ☐      Via Certified Mail, RRR
                            Houston, Texas 77002-1776                         ☐      Via USPS First Class
                            (713) 222-7211 (Telephone)                        ☐      Via Hand Delivery
                            (713) 225-0827 (Facsimile)                        ☐      Via Commercial Delivery Service
                            bstogner@awtxlaw.com
                            jsneed@awtxlaw.com

                            Attorneys for Plaintiffs

                                                                       /s/ Sergio E. Chavez
                                                                       SERGIO E. CHAVEZ
Page of
00
Certified Document umber




                                                                          6
                   Case 3:20-cv-00312-KC Document 1-1 Filed 10/23/20 Page 24 of 58




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this October 21, 2020


     Certified Document Number:        92653003 Total Pages: 6




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
CertifiedDocumentNumber:92653004-Page1of13   Case 3:20-cv-00312-KC Document 1-1 Filed 10/23/20 Page 25 of 58
                                                     Case 3:20-cv-00312-KC Document 1-1 Filed 10/23/20 Page 26 of 58

                                                                  2020-60502 / Court: 215
CertifiedDocumentNumber:92653004-Page2of13
CertifiedDocumentNumber:92653004-Page3of13   Case 3:20-cv-00312-KC Document 1-1 Filed 10/23/20 Page 27 of 58
CertifiedDocumentNumber:92653004-Page4of13   Case 3:20-cv-00312-KC Document 1-1 Filed 10/23/20 Page 28 of 58
CertifiedDocumentNumber:92653004-Page5of13   Case 3:20-cv-00312-KC Document 1-1 Filed 10/23/20 Page 29 of 58
CertifiedDocumentNumber:92653004-Page6of13   Case 3:20-cv-00312-KC Document 1-1 Filed 10/23/20 Page 30 of 58
CertifiedDocumentNumber:92653004-Page7of13   Case 3:20-cv-00312-KC Document 1-1 Filed 10/23/20 Page 31 of 58
CertifiedDocumentNumber:92653004-Page8of13   Case 3:20-cv-00312-KC Document 1-1 Filed 10/23/20 Page 32 of 58
CertifiedDocumentNumber:92653004-Page9of13   Case 3:20-cv-00312-KC Document 1-1 Filed 10/23/20 Page 33 of 58
CertifiedDocumentNumber:92653004-Page10of13   Case 3:20-cv-00312-KC Document 1-1 Filed 10/23/20 Page 34 of 58
CertifiedDocumentNumber:92653004-Page11of13   Case 3:20-cv-00312-KC Document 1-1 Filed 10/23/20 Page 35 of 58
CertifiedDocumentNumber:92653004-Page12of13   Case 3:20-cv-00312-KC Document 1-1 Filed 10/23/20 Page 36 of 58
CertifiedDocumentNumber:92653004-Page13of13   Case 3:20-cv-00312-KC Document 1-1 Filed 10/23/20 Page 37 of 58
                   Case 3:20-cv-00312-KC Document 1-1 Filed 10/23/20 Page 38 of 58




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this October 21, 2020


     Certified Document Number:        92653004 Total Pages: 13




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
CertifiedDocumentNumber:92653005-Page1of8   Case 3:20-cv-00312-KC Document 1-1 Filed 10/23/20 Page 39 of 58
CertifiedDocumentNumber:92653005-Page2of8   Case 3:20-cv-00312-KC Document 1-1 Filed 10/23/20 Page 40 of 58
CertifiedDocumentNumber:92653005-Page3of8   Case 3:20-cv-00312-KC Document 1-1 Filed 10/23/20 Page 41 of 58
CertifiedDocumentNumber:92653005-Page4of8   Case 3:20-cv-00312-KC Document 1-1 Filed 10/23/20 Page 42 of 58
CertifiedDocumentNumber:92653005-Page5of8   Case 3:20-cv-00312-KC Document 1-1 Filed 10/23/20 Page 43 of 58
CertifiedDocumentNumber:92653005-Page6of8   Case 3:20-cv-00312-KC Document 1-1 Filed 10/23/20 Page 44 of 58
CertifiedDocumentNumber:92653005-Page7of8   Case 3:20-cv-00312-KC Document 1-1 Filed 10/23/20 Page 45 of 58
CertifiedDocumentNumber:92653005-Page8of8   Case 3:20-cv-00312-KC Document 1-1 Filed 10/23/20 Page 46 of 58
                   Case 3:20-cv-00312-KC Document 1-1 Filed 10/23/20 Page 47 of 58




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this October 21, 2020


     Certified Document Number:        92653005 Total Pages: 8




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
Certified Document Number: 92653006 - Page 1 of 3   Case 3:20-cv-00312-KC Document 1-1 Filed 10/23/20 Page 48 of 58
                                                              Case 3:20-cv-00312-KC Document 1-1 Filed 10/23/20 Page 49 of 58




                                                                                            CAUSE NO. 2020-60502

                                                     CONNELL WEST TRUCKING CO.,                     §         IN THE DISTRICT COURT OF
                                                     INC., FIDADELFO JUAREZ and                     §
                                                     GUCHARAN SINGH,                                §
                                                                                                    §
                                                               Plaintiffs,                          §
                                                                                                    §
                                                     v.                                             §          HARRIS COUNTY, TEXAS
                                                                                                    §
                                                     ESTES EXPRESS LINES and                        §
                                                     CAROLYN DRIGGARS as                            §
                                                     Representative of the Estate of                §
                                                     DEBORAH REGAN,                                 §
                                                                                                    §
                                                               Defendants.                          §          215TH JUDICIAL DISTRICT

                                                                                UNSWORN DECLARATION UNDER § 132.001
                                                                             TEXAS CIVIL PRACTICE AND REMEDIES CODE

                                                    1.      “My name is Janice Beacham, my date of birth is April 17, 1965, and my business address
                                                    with Estes Express Lines is 3901 West Broad Street, Richmond, Virginia 23230. I declare under
                                                    penalty of perjury that the foregoing is true and correct to the best of declarant’s personal
                                                    knowledge. I am over the age of eighteen (18) years, am of sound mind, and am fully competent
                                                    in all respects to make this Affidavit. I have acquired personal knowledge of the statements
                                                    contained by this affidavit by way of my position with Estes Express Lines as Director Risk
                                                    Management for 24 years.

                                                    2.      Estes Express Lines (Estes Express) maintains a terminal (Houston Terminal) located in
                                                    Houston, Texas in Harris County, at 7345 Roundhouse Lane, Houston, Texas 77078. The Terminal
                                                    Manager’s name is Tony Oha (Oha). Oha is not an executive or high-level officer of Estes Express.
                                                    Oha does have some managerial authority regarding the daily operations of the Houston Terminal,
                                                    but Oha remains under the direction of and is subordinate to the high-level officers who are located
                                                    at Estes Express’s corporate offices located in Richmond, Virginia. As a Terminal Manager, Oha
Certified Document Number: 92653006 - Page 2 of 3




                                                    does not have decision making authority regarding the overall daily operations of Estes Express.
                                                    None of the employees within the Houston Terminal have decision making authority regarding the
                                                    overall daily operations of Estes Express.

                                                    3.      The high-level officers and executives of Estes Express are all located at Estes Express’s
                                                    corporate headquarters (principle offices) located in Richmond, Virginia. These high-level officers
                                                    include the Chief Executive Officer (Robey E. Estes Jr.), Chief Financial Officer and Executive
                                                    Vice President (Stephen E. Hupp), Treasurer (Kelly L. Samuel), Vice Presidents (Robert W.
                                                    Speight and Patricia A. Garland). The other high-level directors and officers of Estes Express are
                                                    all located at Estes Express’s corporate headquarters which are all located in Richmond, Virginia.


                                                    {RLG Files/0121/0019/00550161.DOCX /}                                                             1
                                                              Case 3:20-cv-00312-KC Document 1-1 Filed 10/23/20 Page 50 of 58




                                                    4.      The high-level officers and executives of Estes Express located at the corporate offices in
                                                    Richmond, Virginia are the decision makers who have the authority to control and dictate the
                                                    overall daily operations and corporate affairs of Estes Express. These high-level officers and
                                                    executives oversee the operations of Estes Express’s terminals nationwide which includes the
                                                    Houston Terminal. Estes Express does not maintain any corporate headquarters or principle offices
                                                    in the State of Texas.

                                                             Further Declarant Sayeth Not.

                                                             Executed in City of Richmond, Virginia on October 15, 2020.


                                                                                            /s/

                                                                                            Declarant – Janice Beacham”
Certified Document Number: 92653006 - Page 3 of 3




                                                    {RLG Files/0121/0019/00550161.DOCX /}                                                            2
                   Case 3:20-cv-00312-KC Document 1-1 Filed 10/23/20 Page 51 of 58




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this October 21, 2020


     Certified Document Number:        92653006 Total Pages: 3




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                      Case 3:20-cv-00312-KC Document 1-1 Filed 10/23/20 Page 52 of 58                               10/15/2020 6:17 PM
                                                                                                          Marilyn Burgess - District Clerk Harris County
                                                                                                                               Envelope No. 47241545
                                                                                                                                         By: Iliana Perez
                                                                                                                            Filed: 10/15/2020 6:17 PM

                                                                 CAUSE NO. 2020-60502

                              CONNELL WEST TRUCKING CO.,                     §           IN THE DISTRICT COURT OF
                              INC., FIDADELFO JUAREZ and                     §
                              GUCHARAN SINGH,                                §
                                                                             §
                                      Plaintiffs,                            §
                                                                             §
                              v.                                             §            HARRIS COUNTY, TEXAS
                                                                             §
                              ESTES EXPRESS LINES and                        §
                              CAROLYN DRIGGARS as                            §
                              Representative of the Estate of                §
                              DEBORAH REGAN,                                 §
                                                                             §
                                      Defendants.                            §            215TH JUDICIAL DISTRICT

                                     SUBJECT TO ITS MOTION TO TRANSFER VENUE TO HUDSPETH COUNTY, TEXAS
                                   DEFENDANT’S, ESTES EXPRESS LINES, ORIGINAL ANSWER TO PLAINTIFFS’ ORIGINAL
                                           PETITION, AFFIRMATIVE DEFENSES, AND SPECIAL EXCEPTIONS

                             TO THE HONORABLE JUDGE OF SAID COURT:

                                     Subject to its Motion to Transfer Venue to Hudspeth County, Texas, Defendant, Estes

                             Express Lines (“Defendant”), in the above-styled and numbered cause, files this, its Original

                             Answer to Plaintiffs’ Original Petition and Affirmative Defenses. In support thereof, Defendant

                             respectfully shows as follows.

                             A.      General Denial

                                     Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant generally denies the

                             allegations contained in Plaintiffs’ Original Petition (including all subsequently filed amended
5 Page of




                             and/or supplemental petitions), and respectfully requests that Plaintiffs be required to prove their

                             claims by a preponderance of the credible evidence as required by Texas law.
54




                             B.      Defendant’s Affirmative Defenses
Certified Document Number:




                                     Pursuant to Texas Rule of Civil Procedure 94, Defendant asserts the following affirmative

                             defenses against Plaintiffs’ claims and causes of action:



                                                                              1
                                     Case 3:20-cv-00312-KC Document 1-1 Filed 10/23/20 Page 53 of 58




                                    1.       In the alternative and without waiving the foregoing, in the event additional

                             defendants are joined, Defendant affirmatively alleges that in accordance with Section 33.013 of

                             the Texas Civil Practice & Remedies Code, Defendant may not be held jointly and severally liable

                             for any amount of damages claimed herein unless the percentage of responsibility of Defendant,

                             when compared with that of each responsible party, settling person, and responsible third party, is

                             greater than fifty percent (50%).

                                    2.       In the alternative and without waiving the foregoing, in the event Plaintiffs settle

                             with any party who may be responsible, in whole or in part, for any of the alleged injuries and/or

                             damages, Defendant pleads its entitlement to have such person designated as a settling person

                             under TEX. CIV. PRAC. & REM. CODE §33.003.

                                    3.       In the alternative and without waiving the foregoing, Defendant asserts that in the

                             event it is found liable, Defendant is entitled to full indemnity and/or contribution and/or credit

                             from all parties or settling persons or defendants as provided in Chapter 33 of the Texas Civil

                             Practice and Remedies Code.

                                    4.       In the alternative and without waiving the foregoing, to the extent that any claim or

                             portion thereof asserted by Plaintiffs are derivative of any other claim, Defendant asserts all

                             affirmative defenses listed herein against both the dominant claim and the derivative claim.

                                    5.       In the alternative and without waiving the foregoing, Defendant asserts that in the
5 Page of




                             event of recovery of damages from this Defendant in this case, any award of pre- and/or post

                             judgment interest is limited by the provisions of §§ 304.103, 304.1045, and 304.003, Texas
54




                             Finance Code.
Certified Document Number:




                                    6.       As further affirmative defense herein, and to the extent necessary (and without

                             waiving the foregoing and/or in the alternative), Defendant asserts that in the event an award of




                                                                               2
                                      Case 3:20-cv-00312-KC Document 1-1 Filed 10/23/20 Page 54 of 58




                             damages is made to Plaintiffs, Defendant is entitled to such reduction as required by Section

                             18.091, Texas Civil Practices and Remedies Code, which states as follows: “Notwithstanding any

                             other law, if any claimant seeks recovery for loss of earnings, loss of earning capacity, loss of

                             contributions of a pecuniary value, or loss of inheritance, evidence to prove the loss must be

                             presented in the form of a net loss after reduction for income tax payments or unpaid tax liability

                             pursuant to any federal income tax law.” TEX. CIV. PRAC. & REM. CODE § 18.091. Further, in the

                             event that Plaintiffs fail to satisfy the evidentiary standards of section 18.091, Texas Civil Practice

                             and Remedies Code, Plaintiffs are barred from recovering any damages in this suit.

                             7.     As further affirmative defense herein, and to the extent necessary (and without waiving the

                             foregoing and/or in the alternative), Defendant asserts that in the event an award of damages is

                             made to Plaintiffs, Defendant is entitled to such reductions as required by § 41.0105 of the Texas

                             Civil Practice & Remedies Code, which states as follows: “In addition to any other limitation under

                             law, recovery of medical or health care expenses incurred is limited to the amount actually paid or

                             incurred by or on behalf of the claimant.” TEX. CIV. PRAC. & REM. CODE § 41.0105. Consequently,

                             Defendant would show Plaintiffs are only entitled to medical expenses actually paid to or incurred

                             as a result of treatment provided by their healthcare provider(s), and not the amount(s) initially

                             charged by their medical provider(s), and/or amounts written-off and adjusted for which Plaintiffs

                             are not responsible.
5 Page of




                             8.     In the alternative and without waiving the foregoing, with respect to Plaintiffs’ claims for

                             punitive or exemplary damages, Defendant alleges as follows:
54




                                            a.      Plaintiffs may not be awarded exemplary damages unless they
                                    establish by clear and convincing evidence that Defendant acted with gross neglect,
Certified Document Number:




                                    which Defendant denies. TEX. CIV. PRAC. & REM. CODE § 41.003.

                                           b.     Defendant insists that in the unlikely event any claim for recovery
                                    of punitive damages is submitted to the jury, that in accordance with TEX. CIV.



                                                                               3
                                     Case 3:20-cv-00312-KC Document 1-1 Filed 10/23/20 Page 55 of 58




                                    PRAC. & REM. CODE § 41.003(d) and (3), the Charge of the Court instruct the jury
                                    that any finding of “liability for and amount of exemplary damages” must be
                                    unanimous.

                                            c.     In the unlikely event of any exemplary damage award, Defendant
                                    further invokes the provisions of TEX. CIV. PRAC. & REM. CODE § 41.008 limiting
                                    any award of exemplary damages to either $200,000 or two times the amount of
                                    “economic damages,” as defined by statute, plus an amount equal to any non-
                                    economic damages found by the jury, but not to exceed $750,000.

                             9.     In the alternative, and without waiving the foregoing, Plaintiff Connell West Trucking Co.,

                             Inc.’s (Plaintiff-CWTC) property damage claims based on loss of use are barred, in whole or in

                             part to the extent Plaintiff-CWTC failed to reasonably mitigate its damages and/or avoid

                             consequences as a reasonably prudent person would have done under the same or similar facts or

                             circumstances. “A plaintiff may not recover loss of-use damages for a period longer than that

                             reasonably needed to replace the personal property.” See J&D Towing, LLC v. Am. Alternative Ins.

                             Corp., 478 S.W.3d 649, 677 (Tex. 2016).

                             10.    In the alternative and without waiving the foregoing, Defendant affirmatively asserts that

                             Plaintiff-CWTC’s damage claim to recover for “business related losses” is not a cognizable

                             category of damages in Texas, and is not a recognized measure of damages under Texas law.

                             C.     Defendant’s Special Exceptions to Plaintiffs’ Petition--Plaintiffs’ Maximum Damages

                             1.     Plaintiffs have failed to state the maximum amount of their claimed damages. Defendant

                             specially excepts to Plaintiffs’ Petition pursuant to TEX. R. CIV. P. 47 and asks that Plaintiffs be
5 Page 4 of




                             required to replead and to specify the maximum amount of damages sought. See Herrera v.

                             Household Fin. Corp., No. 04-08-00134-CV, III, 2009 Tex. App. LEXIS 2915, at *12 (Tex.
54




                             App.—San Antonio Apr. 29, 2009, no pet.) (noting that plaintiffs may initially allege that their
Certified Document Number:




                             damage claims are within jurisdictional limits, but that upon special exception, Rule 47 requires

                             them “to specify maximum amount of damages claimed”).




                                                                              4
                                       Case 3:20-cv-00312-KC Document 1-1 Filed 10/23/20 Page 56 of 58




                             2.       Defendant specially excepts to paragraph 4.5 of Plaintiffs’ Original Petition because it

                             seeks to recover for “business related losses” which is not a cognizable category of damages in

                             Texas.

                             D.       Right to Supplement/Amend

                                      Defendant reserves the right to supplement or amend this pleading at a later date.

                             E.       Jury Demand

                                      Defendant requests a trial by jury of all issues of fact raised in this action.

                             F.       Prayer

                                  WHEREFORE, PREMISES CONSIDERED, Defendant, Estes Express Lines respectfully

                             requests that Plaintiffs take nothing by reason of the allegations contained in Plaintiffs’ Original

                             Petition (including any amended and/or supplemental petitions subsequently filed), and for all

                             other relief to which Defendant may be justly entitled under law or equity.

                                                                              Respectfully submitted,

                                                                              RINCON LAW GROUP, P.C.
                                                                              1014 N. Mesa, Suite 200
                                                                              El Paso, Texas 79902
                                                                              (915) 532-6800 (Telephone)
                                                                              (915) 532-6808 (Facsimile)

                                                                         By: /s/ Sergio E. Chavez
                                                                             CARLOS RINCON
                                                                             State Bar No. 16932700
                                                                             CRincon@rinconlawgroup.com
5 Page 5 of




                                                                             SERGIO E. CHAVEZ
                                                                             State Bar No. 24031939
                                                                             SChavez@rinconlawgroup.com
54




                                                                              Attorneys for Estes Express Lines
Certified Document Number:




                                                                                 5
                                     Case 3:20-cv-00312-KC Document 1-1 Filed 10/23/20 Page 57 of 58




                                                            CERTIFICATE OF SERVICE

                                     I certify a true and correct copy of the foregoing document was served as follows on the
                             parties through their counsel of record on this 15th day of October 2020.

                              Brant J. Stogner                                  ☒      Via Electronic Service
                              Jonathan D. Sneed                                 ☐      Via Facsimile Transmission
                              ABRAHAM, WATKINS, NICHOLS, SORRELS,
                                                                                ☒      Via E-Mail
                              AGOSTO, AZIZ & STOGNER
                              800 Commerce St.                                  ☐      Via Certified Mail, RRR
                              Houston, Texas 77002-1776                         ☐      Via USPS First Class
                              (713) 222-7211 (Telephone)                        ☐      Via Hand Delivery
                              (713) 225-0827 (Facsimile)                        ☐      Via Commercial Delivery Service
                              bstogner@awtxlaw.com
                              jsneed@awtxlaw.com

                              Attorneys for Plaintiffs

                                                                         /s/ Sergio E. Chavez
                                                                         SERGIO E. CHAVEZ
5 Page of
54
Certified Document Number:




                                                                            6
                   Case 3:20-cv-00312-KC Document 1-1 Filed 10/23/20 Page 58 of 58




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this October 21, 2020


     Certified Document Number:        92654165 Total Pages: 6




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
